DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/446,065 filed on 8/26/21 with effective filing date 4/4/19. Claims 1-19 are pending.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1-6, 8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. US 2017/0324643 A1 in view of Jang et al. US 2019/0356915 A1. 
Per claims 1 & 13, Seregin et al. discloses a method for video decoding in a decoder, comprising: decoding coded information of a coding unit (CU) from a coded video bitstream (para: 42, e.g. a node in the quad tree may include a split flag, indicating whether the CU corresponding to the node is split into sub-CUs), the coded information indicating a last position of non-zero transform coefficients of a first coding block (CB) of the CU (para: 71-72, e.g. a flag may first be coded to indicate whether there is at least one non-zero NSST index (meaning NSST is applied for at least one component); the flag can be signaled for the group to indicate whether there is at least one block using non-zero NSST index, in this case flag is equal to 1, or all blocks have zero NSST index, in this case flag is equal to 0);
 determining whether a secondary transform index is signaled in the coded information based at least on comparison to a threshold value (para: 104-105, e.g. the one coefficient flag signaling can be dependent on whether the secondary transform, such as NSST or ROT, is used in a block; secondary transform syntax, such as NSST flag, NSST index, ROT flag, or ROT index); determining whether to perform a secondary transform on a second CB of the CU based on whether the secondary transform index is determined to be signaled in the coded information (para: 105 & 115, e.g. if the last non-zero coefficient stops at the N.sup.th coefficient itself, the context model can be associated with either group, before or after N.sup.th coefficient mentioned earlier, or a separate context might be assigned; once the syntax elements (e.g., information for a coding tool or other types of syntax elements) is signaled for the first block that uses the syntax element, then that information may be uniform for all blocks following that first block in block scanning order that use the syntax element) and based on the secondary transform being determined not to be performed, reconstructing the second CB without performing the secondary transform on the second CB (para: 120 & 166, e.g. a secondary transform index is not signaled, video decoder 30 infers the value of the secondary transform index, i.e. as being equal to a default value, such as 0, no block in a signaling unit to which a secondary transform is to be applied).
Seregin et al. fails to explicitly disclose based on the secondary transform being determined to be performed, performing the secondary transform on the second CB and reconstructing the second CB.
Jang et al. however in the same field of endeavor teaches based on the secondary transform being determined to be performed, performing the secondary transform on the second CB and reconstructing the second CB (para: 57 & 149, e.g. the decoder determines the size of the secondary transformation kernel applied to a horizontal direction of the current block using the width of the current block (S602 and S702).
Therefore, in view of disclosures by Jang et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Seregin et al. and Jang et al. in order to determine whether or not to apply a secondary 
inverse transform on the basis of information related to a non-zero coefficient in the inversely quantized transform block. 
Per claims 2 & 14, Jang et al. further teaches the method of claim 1, wherein the comparison is with a horizontal component of the last position, and the determining whether the secondary transform index is signaled includes: determining whether the horizontal component of the last position is less than the threshold value and whether a vertical component of the last position is less than a second threshold value (para: 149-151, e.g. the decoder determines the size of the secondary transformation kernel applied to a vertical direction of the current block using the height of the current block (S603 and S703); the decoder performs the secondary inverse transform for the dequantized transform block by using the secondary transform kernel determined in steps S602, S603, S702, and S703 (S604 and S704)); and based on the horizontal component being determined to be less than the threshold value and the vertical component being determined to be less than the second threshold value, determining that the secondary transform index is not signaled in the coded information (para: 244-245 & 247, e.g. the secondary inverse transform determining unit 1603 may check whether there are one or more non-zero coefficients in the top-left specific region of the current block (i.e., the dequantized transform block); alternatively, the secondary inverse transform determining unit 1603 may check the number of non-zero coefficients in the current subblock; when the number of non-zero coefficients in the current subblock exceeds a specific threshold, the secondary inverse transform determining unit 1603 may determine that the secondary inverse transform is applied to the current subblock).
Per claim 3 & 15, Jang et al. further teaches the method of claim 1, wherein the comparison is with a sum of a horizontal component of the last position and a vertical component of the last position, and the determining whether the secondary transform index is signaled includes: determining whether the sum of the horizontal component and the vertical component of the last position is less than the threshold value (para: 149-151, e.g. the decoder determines the size of the secondary transformation kernel applied to a vertical direction of the current block using the height of the current block (S603 and S703); the decoder performs the secondary inverse transform for the dequantized transform block by using the secondary transform kernel determined in steps S602, S603, S702, and S703 (S604 and S704)); and based on the sum being determined to be less than the threshold value, determining that the secondary transform index is not signaled in the coded information (para: 244-245 & 247, e.g. the secondary inverse transform determining unit 1603 may check whether there are one or more non-zero coefficients in the top-left specific region of the current block (i.e., the dequantized transform block); alternatively, the secondary inverse transform determining unit 1603 may check the number of non-zero coefficients in the current subblock; when the number of non-zero coefficients in the current subblock exceeds a specific threshold, the secondary inverse transform determining unit 1603 may determine that the secondary inverse transform is applied to the current subblock).
Per claims 4 & 16, ang et al. further teaches the method of claim 1, wherein the comparison is with a minimum one of a horizontal component and a vertical component of the last position, and the determining whether the secondary transform index is signaled further includes: determining whether the minimum one is less than the threshold value (para: 149-151, e.g. the decoder determines the size of the secondary transformation kernel applied to a vertical direction of the current block using the height of the current block (S603 and S703); the decoder performs the secondary inverse transform for the dequantized transform block by using the secondary transform kernel determined in steps S602, S603, S702, and S703 (S604 and S704)); and based on the minimum one being determined to be less than the threshold value, determining that the secondary transform index is not signaled in the coded information (para: 244-245 & 247, e.g. the secondary inverse transform determining unit 1603 may check whether there are one or more non-zero coefficients in the top-left specific region of the current block (i.e., the dequantized transform block); alternatively, the secondary inverse transform determining unit 1603 may check the number of non-zero coefficients in the current subblock; when the number of non-zero coefficients in the current subblock exceeds a specific threshold, the secondary inverse transform determining unit 1603 may determine that the secondary inverse transform is applied to the current subblock).
Per claims 5 & 17, ang et al. further teaches the method of claim 1, wherein the comparison is with a maximum one of a horizontal component and a vertical component of the last position, and the determining whether the secondary transform index is signaled includes: determining whether the maximum one of the horizontal component and the vertical component of the last position is less than the threshold value (para: 149-151, e.g. the decoder determines the size of the secondary transformation kernel applied to a vertical direction of the current block using the height of the current block (S603 and S703); the decoder performs the secondary inverse transform for the dequantized transform block by using the secondary transform kernel determined in steps S602, S603, S702, and S703 (S604 and S704)); and based on the maximum one being determined to be less than the threshold value, determining that the secondary transform index is not signaled in the coded information (para: 244-245 & 247, e.g. the secondary inverse transform determining unit 1603 may check whether there are one or more non-zero coefficients in the top-left specific region of the current block (i.e., the dequantized transform block); alternatively, the secondary inverse transform determining unit 1603 may check the number of non-zero coefficients in the current subblock; when the number of non-zero coefficients in the current subblock exceeds a specific threshold, the secondary inverse transform determining unit 1603 may determine that the secondary inverse transform is applied to the current subblock).
Per claim 6 & 18, Jang et al. further teaches the method of claim 1, wherein the first CB is a luma block; the last position is a last luma position for the luma block; and the comparison is with one of a horizontal component of the last luma position or a vertical component the last luma position (para: 191 & 193, e.g. the encoder/decoder may apply the 4.times.4 size or 8.times.8 size transform kernel to the chroma component block having the 8.times.8 size or more according to the flag information of the luma component).
Per claim 8, Seregin et al. discloses a method for video decoding in a decoder, comprising: decoding coding information of a coding unit (CU) from a coded video bitstream, the CU including at least one coding block (CB), the coding information indicating a size of the CU (para: 42, e.g. a node in the quad tree may include a split flag, indicating whether the CU corresponding to the node is split into sub-CUs) and determining whether a secondary transform index is signaled based on the number of non-zero coefficients in the CU (para: 119, e.g. a non-zero coefficient threshold identifying when to signal first transform and secondary transform syntax elements may be different for a signaling unit than for other blocks; such thresholds may be larger or smaller than corresponding threshold for other blocks). 
Seregin et al. fails to explicitly disclose for each of the at least one CB, based on a size of the respective CB being less than a first threshold, determining a number of non-zero coefficients in the CU while not counting non-zero coefficients in the respective CB, wherein the size of the respective CB is indicated by the size of the CU.
Jang et al. however in the same field of endeavor teaches for each of the at least one CB, based on a size of the respective CB being less than a first threshold, determining a number of non-zero coefficients in the CU while not counting non-zero coefficients in the respective CB, wherein the size of the respective CB is indicated by the size of the CU  (para: 205 & 215, e.g. the encoder/decoder may apply the secondary transform when the number of residual signals which exist in the top-left 8.times.8 region 1101 is larger than a specific threshold. When the number of residual signals is equal to or smaller than the specific threshold, the encoder/decoder may not apply the secondary transform; when there are residual signals of a specific number (or threshold) or more in the partitioned subblock, the encoder/decoder may determine that the secondary transform is not applied and when there are residual signals of a specific number or more in the partitioned subblock, the encoder/decoder may determine to apply the secondary transform). 
Therefore, in view of disclosures by Jang et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Seregin et al. and Jang et al. in order to determine whether or not to apply a secondary 
inverse transform on the basis of information related to a non-zero coefficient in the inversely quantized transform block. 
Per claim 11. The method of claim 8, further comprising: determining that the secondary transform index is not signaled based on the number of non-zero coefficients in the CU being less than a second threshold  (para: 205 & 215, e.g. the encoder/decoder may apply the secondary transform when the number of residual signals which exist in the top-left 8.times.8 region 1101 is larger than a specific threshold. When the number of residual signals is equal to or smaller than the specific threshold, the encoder/decoder may not apply the secondary transform; when there are residual signals of a specific number (or threshold) or more in the partitioned subblock, the encoder/decoder may determine that the secondary transform is not applied and when there are residual signals of a specific number or more in the partitioned subblock, the encoder/decoder may determine to apply the secondary transform).

Per claim 12. The method of claim 8, further comprising: for each of the at least one CB, determining that a secondary transform is not applied to the respective CB based on the size of the respective CB being less than the first threshold  (para: 205 & 215, e.g. the encoder/decoder may apply the secondary transform when the number of residual signals which exist in the top-left 8.times.8 region 1101 is larger than a specific threshold. When the number of residual signals is equal to or smaller than the specific threshold, the encoder/decoder may not apply the secondary transform; when there are residual signals of a specific number (or threshold) or more in the partitioned subblock, the encoder/decoder may determine that the secondary transform is not applied and when there are residual signals of a specific number or more in the partitioned subblock, the encoder/decoder may determine to apply the secondary transform).
Allowable Subject Matter
5.	Claims 7, 9-10 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zaho et al. US 10567801, B2, e.g. the processing circuitry determines an intra prediction mode for generating a prediction image of a current block, determines one or more primary transforms according to signaling information that is extracted from a coded video bitstream, and determines a secondary transform according to the determined intra prediction mode and the determined one or more primary transforms.
	Huang US 2018/0332289 A1, e.g. A transform index, for indicating both vertical transform selection and horizontal transform selection, can be signaled at the encoder side or the transform index is parsed at the decoder side. 
	Kim et al. US 2019/0387241 A1, e.g. checking whether a transform skip is applied to a current 
block; obtaining a transform index indicating a transform kernel of the current block from the video signal when the transform skip is not applied to the current block; determining a region where a primary transform is applied to the current block based on the transform kernel indicated by the transform index 
and a size of the current block. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Irfan Habib/Examiner, Art Unit 2485